         Case 2:20-mj-01383-DUTY Document 23 Filed 07/13/20 Page 1 of 6 Page ID #:63
  X
6 ~'                                                                      DOC# ~~J20-0346417
       PLEASE COIvIPLGTG THIS INFORMATION.
Z~                                                                        II~III Il~ rn~fuld   I VIII VIII VIII VIII ~IIII VIII IIII IIII
~ ~'   RECURDINGREQUF,S'1'ED BYE
                                                                             J ul 01, 2020 11:31 AM
        William A. Burck,                                                         OFFICIAL RECORDS
                                                                               Ernest J. Dronenburg, Jr.,
        Attorney for Defendant                                             SAN DIEGO COUNTY
       AND WHEN RECORDCD MAIL"I'U:                                                              RECORDER
                                                                         FEES: $196.00 (SB2 Atkins:
                                                                                                      $150.00)
        Clerk, U.S. District Court'                                                  PCOR: N/A
        255 E. Temple Street                                                                    PAGES: 6
        STE. TS-134
        Los Angeles, CA 90012




                           SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS
                                        (Please fill in document title(s)
                                                                      ~~  on this
                                                                                ~~line)~~.~~




                        '1'H(S PAUL ADDED TO P1tOV[DE ADEQUATE. SYAi:;Ei. FOR RECOKDING INFORMATION
                                                (Adclitiona] recording fee applies)
       9;95
       Rcc.Forni YR25
           Case 2:20-mj-01383-DUTY Document 23 Filed 07/13/20 Page 2 of 6 Page ID #:64

  RECORDING REQUESTED BY
                                                                                                                                                CO~•JR i
   William A. Burck, Attorney for Defendant                                                                       CLERK, U.S~DfSTRICT

  WHEN RECORDED,MAIL TO:                                                                                                             ~ ~ 2~2~

  CLERK, U.S. DISTRICT COURT                                                                                            DISTRICT O~
                                                                                                                CENTRAL
  255 EAST TEMPLE STREET, STE. TS-134
  LOS ANGELES,CA 90012
                                                              (SPACE ABOVE THIS LINE FOR RECORDER'S USE)


                                       SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS
                                INCORPORATING BY REFERENCE CERTAIN PROVISIONS OF A FICTITIOUS DEED OF TRUST OF RECORD


   THIS DEED OF TRUST, Made this           12       day of                 MaY                                                                  2~2~      > between
          Mehry Sadighinejad, a married woman as her sole and separate property                                                       ,herein called TRUSTOR, whose
address is                                                   2002 Subida Terrace, Carlsbad, CA 92009                                                                                  ;
                                      Lawyer's Title Company,7530 N. Glenoaks Blvd., Burbank, CA 91504                                                                       herein
called TRUSTEE;and Clerk, U.S. District Court, Central District of California, herein called BENEFICIARY;
WITNESSETH: That Trustor irrevocably grants, transfers and assigns to trustee in trust, with power of sale, that property in
                                      San Diego                                            County, California, common
 address                                        2002 Subida Terrace, Carlsbad, California, 92009                                                     legally described as:

Lot 25 of Carlsbad Tract 75-7,(Green Valley Knolls), in the City of Carlsbad, County of San Diego, State of California, according to
Map thereof No.8379,filed in the Office of the County Recorder of San Diego County on September 4, 1976. EXCEPT therefrom all
oil, gas, minerals, and other hydrocarbon substances lying below the surface of said land, but with no right of surface entry, as provided
in deeds of record. A.P.N. 216-481-03-00        ""This document is being re-recorded to change the Trustor's obligation amount,
                                                                in Document Number 2020-0204704 recorded on Apri122, 2020.
TOGETHER WITH the rents, issues and profits thereof, SUBJECT,HOWEVER,to the right, power and authority given to
and conferred upon Beneficiary by paragraph B(5) of the provisions incorporated herein by reference to collect and apply
such rents, issues and profits, for the purpose of securing: 1. Performance of each agreement of Trustor incorporated by
reference or contained herein under bonds) posted on behalf of defendants)                    Hamid Akhavan
in Case No. 20-CR-00188-JSR-2                     ,which includes an obligation by said Trustor(s) surety(ies) in the amount
of$ 500,000.00

To protect the security of this Deed of Trust, and with respect to the property above described, Trustor expressly makes each and all of the agreements, and adopts and agrees to
perform and be bound by each and all of the terms and provisions set forth in subdivision A of that certain Fictitious Deed of Trust referenced herein, and it is mutually agreed that
all of the provisions set forth in subdivision B of that certain Fictitious Deed of Trust recorded in the book and page of Official Records in the office of the county recorder of the
county where said property is located, noted below opposite the name of such county, namely:

 COUNTY         BOOK        PAGE               COUNTY          BOOK       PAGE             COUNTY                 BOOK         PAGE              COUNTY          BOOK        PAGE
 Alameda        1288        556                Kings           858        713              Placer                 1028         379               Sierra          38          187
 Alpine         3           130-31             Lake            437        110              Plumas                 166          1307              Siskiyou        506         762
 Amador         133         438                Lassen          192        367              Riverside              3778         347               Solano          1287        621
 Butte          1330        513                Los Angeles     T-3878     874              Sacramento             71-IO-26     615               Sonoma          2067        427
 Calaveras      185         338                Madera          911        136              San Benito             300          405               Stanislaus      1970        56
 Colusa         323         391                Marin           1849       122              San Bernardino        6213          768               Sutter          655         585
 Contra         4684        1                  Mariposa        90         453              San Francisco         A-804         596               Tehama          457         183
 Del Norte      101         549                Mendocino       667        99               San Joaquin            2855         283               Trinity         108         595
 El Dorado      704         635                Merced          1660       753              San Luis Obispo        1311         137               Tulare          2530        108
 Fresno         5052        623                Modoc           191        93               San Mateo             4778          175               Tuolumne        177         160
 Glenn          469         76                 Mono            69         302              Santa Barbara         2065          881               Ventura         2607        237
 Humboldt       SO1         83                 Monterey        357        239              Santa Clara           6626          664               Yolo            769         16
 Imperial       1189        701                Napa            704        742              Santa Cruz            1638          607               Yuba            398         693
 Inyo           165         672                Nevada          363        94               Shasta                800           633
 Kern           3756        690               Orange           7182       18               San Diego Series5     1964          149774

shall inure to and bind the parties hereto, with respect to the property above described. Said agreements, terms and provisions contained in said subdivisions A and B,(identical in
all counties) are preprinted on pages 3-4 hereof and are by the within reference thereto,incorporated herein and made a part of this Deed of Trust for all purposes as fully as if set
forth at length herein, and Beneficiary may charge for a statement regarding[he obligation secured hereby, provided the charge thereof does not exceed the ma~cimum allowed by
law.




CR-5(OS/I8)                                                             SHORT FORM DEED OF TRUST                                                                          Page 1 of4
           Case 2:20-mj-01383-DUTY Document 23 Filed 07/13/20 Page 3 of 6 Page ID #:65

The undersigned Trustor requests that a copy of any Notice of Default and of any Notice of Sale hereunder be mailed to said Trustor at
the address hereinbefore set forth.

X ~~ ~                                      ~                                                     Mehry Sadighinejad
Signature of Trustor                                                             Print Name of Trustor (also known as Mehry Sadighi Nejad)

1,
'~
Signature of Trustor                                                             Print Name of Trustor

State of                       ~~                                     ss.             ~~
                                                                                 County of

On ~~~ . ~                    .7Zv before me,                ~SG,~1-f N1 ~ n.~ • ~                                        ~ 1 '""'
                                                                                                                              ✓`  pers~ally appeared
                                                               (nafne,title of officer, i.e., "lane Notar
                                                                                                  boe,


                                                ~~ ~I ~~(~1 i ~1
proved to me on the basisof satisfactory evidence to be~t~ persons) whose names)is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their authorized capacity(ies), and that by his/her/their signatures)
on the instrument the person(s), or the entity upon behalf of which the persons) acted, executed the instrument.

WITNESS my hand and official seal.
                                                                                                                      JOSEPH MINA
                                                                                                       ~,,~      Notary Public -California    Z
X              ~ ~~                             (~C~t~                                        z ,:~;D> I,y;_       Los Angeles County
                                                                                              ~ "~                Commi55ion ~ 2206645
Slgri      e                                                                                                                             2021
                                                                                                               My Camm.Expires Aug 19,

                         ~~      ,,,                CERT1FiCATE OF RF,CORDATION
                                                      (~o be ust~ only- o~~ Ot7i~e of the (:lerk.;

This is to certify that Che interest in real property co~ive~ed by the deed dated
from                                                               to CI.ERh, li.S. DfS'1RIC fCOL;RT, CEI~~1'R:~L llISTRICT OF
C;ALIPORI~IA, a governit~ental agency, is hercb~ accepted b~~ order of the Court on
a~td t}ie grantee consents to recordatio~l thereoi~by its dlily authorize~~ 1)cput}~ Clcrk(s).

                                                CLF?RK, t;N1TLD STATES L)IS"I'121CT COUR~C
                                                 ( ;F.NTR:~L (~15~1'RICI' OF CAI,IFORNI;~


Date                                                                  13} Deput}~

                                                 REQUEST FOR FULL RECONVEYANCE
                                                    (To be used only when note has been satisfied)


Date                                   To                 Lawyer's Title Company                                                                  Trustee.

The undersigned is the legal owner and holder of all indebtedness secured by the within Deed of Trust. All sums secured by said Deed
of Trust have been fully satisfied; and you are hereby requested and directed, on payment to you of any sums owing to you under the
terms of said Deed of Trust, to cancel all evidences of indebtedness secured by said Deed of Trust, delivered to you herewith together
with the said Deed of Trust, and to reconvey, without warranty, to the parties designated by the terms of said Deed of Trust, the estate
now held by you under the same.

Mail Reconveyance To:                                                 Clerk, U. S. District Court
                                                                      Central District of California
  Mehry Sadighi Nejad
 2002 Subida Terrace
 Carlsbad, CA 92009
                                                                     Deputy Clerk

                                       Dv not lose or destroy this Deed of Trust or THE NOTE which it secures.
                                Both must be delivered to the Trusteefor cancellation before reconveyance will be made.




CR-5(05/18)                                              SHORT FORM DEED OF TRUST                                                                 Page 2 of4
        Case 2:20-mj-01383-DUTY Document 23 Filed 07/13/20 Page 4 of 6 Page ID #:66


                                                          DO NOT RECORD

The following is a copy of Subdivisions A and B of the fictitious Deed of Trust recorded in each county in California as stated in the
foregoing Deed of Trust and incorporated by reference in said Deed of Trust as being a part thereof as if set forth at length therein.

A. To protect the security of this Deed of Trust, Trustor agrees:

        (1) To keep said property in good condition and repair; not to remove or demolish any building thereon; to complete or
restore promptly and in good and workmanlike manner any building which may be constructed, damaged or destroyed thereon and to
pay when due all claims for labor performed and materials furnished therefor; to comply with all laws affecting said property or
requiring any alterations or improvements to be made thereon; not to commit or permit waste thereof; not to commit, suffer or permit
any act upon said property in violation of law; to cultivate, irrigate, fertilize, fumigate, prune and do all other acts which from the
character or use of said property may be reasonably necessary, the specific enumerations herein not excluding the general.

        (2) To provide, maintain and deliver to Beneficiary fire insurance satisfactory to and with loss payable to Beneficiary. The
amount collected under any fire or other insurance policy may be applied by Beneficiary upon any indebtedness secured hereby and in
such order as Beneficiary may determine, or at option of Beneficiary the entire amount so collected or any part thereof may be released
to Trustor. Such application or release shall not cure or waive any default or notice of default hereunder or invalidate any act done
pursuant to such notice.

        (3) To appear in and defend any action or proceeding purporting to affect the security hereof or the rights or powers of
Beneficiary or Trustee; and to pay all costs and expenses, including cost of evidence oftitle and attorney's fees in a reasonable sum, in
any action or proceeding in which Beneficiary or Trustee may appear, and in any suit brought by Beneficiary to foreclose this Deed.

        (4) To pay, at least ten days before delinquency, all taxes and assessments affecting said property, including assessments on
appurtenant water stock; when due, all encumbrances, charges and liens, with interest, on said property or any part thereof, which
appear to be prior or superior hereto; all costs, fees and expenses of this Trust.

         Should Trustor fail to make any payment or to do any act as herein provided, then Beneficiary or Trustee, but without
obligation so to do and without notice to or demand upon Trustor and without releasing Trustor from any obligation hereof, may, make
or do the same in such manner and to such extent as either may deem necessary to protect the security hereof, or the rights or powers of
Beneficiary or Trustee being authorized to enter upon said property for such purposes; appear in and defend any action or proceeding
purporting to affect the security hereof or the rights or powers of Beneficiary or Trustee; pay, purchase, contest or compromise any
encumbrance, charge, or lien which in the judgement of either appears to be prior or superior hereto; and, in exercising any such
powers, pay necessary expenses, employ counsel and pay his or her reasonable fees.

        (5) To pay immediately and without demand all sums so expended by Beneficiary or Trustee, with interest from date of
expenditure at the amount allowed by law in effect at the date hereof, and to pay for any statement provided for by law in effect at the
date hereof regarding the obligation secured hereby, any amount demanded by the Beneficiary not to exceed the maximum allowed by
law at the time when said statement is demanded.

B. It is mutually agreed:

        (1) That any award of damages in connection with any condemnation for public use of or injury to said property or any part
thereof is hereby assigned and shall be paid to Beneficiary who may apply or release such moneys received by him or her in the same
manner and with the same effect as above provided for regarding disposition of proceeds of fire or other insurance.

        (2) That by accepting payment of any sum secured hereby after its due date, Beneficiary does not waive his or her right either
to require prompt payment when due of all other sums so secured or to declare default for failure so to pay.

         (3) That at any time or from time to time, without liability therefor and without notice, upon written request of Beneficiary
and presentation of this Deed and said note for endorsement, and without affecting the personal liability of any person for payment of
the indebtedness secured hereby, Trustee may: reconvey any part of said property; consent to the making of any map or plat thereof;
join in granting any easement thereon; or join in any extension agreement or any agreement subordinating the lien or charge hereof.




CR-5 (05/18)                                    SHORT FORM DEED OFTRUST -APPENDIX                                               Page 3 of4
         Case 2:20-mj-01383-DUTY Document 23 Filed 07/13/20 Page 5 of 6 Page ID #:67


        (4) That upon written request of Beneficiary stating that all sums secured hereby have been satisfied, and upon surrender of
this Deed and said note to Trustee for cancellation and retention or other disposition as Trustee in its sole discretion may choose and
upon payment of its fees, Trustee shall reconvey, without warranty, the property then held hereunder. The recitals in such
reconveyance of any matters or facts shall be conclusive proof of the truthfulness thereof. The Grantee in such reconveyance may be
described as "the person or persons legally entitled thereto."

         (5) That as additional security, Trustor hereby gives to and confers upon Beneficiary the right, power and authority, during
the continuance of these Trusts, to collect the rents, issues and profits of said property, reserving unto Trustor the right, prior to any
default by Trustor in payment of any indebtedness secured hereby or in perfor►nance of any agreement hereunder, to collect and retain
such rents, issues and profits as they become due and payable. Upon any such default, Beneficiary may at any time without notice,
either in person, by agent, or by a receiver to be appointed by a court, and without regard to the adequacy of any security for the
indebtedness hereby secured, enter upon and take possession of said property or any part thereof, in his or her own name sue for or
otherwise collect such rents, issues, and profits, including those past due and unpaid, and apply the same, less costs and expenses of
operation and collection, including reasonable attorney's fees, upon any indebtedness secured hereby, and in such order as Beneficiary
may determine. The entering upon and taking possession of said property, the collection of such rents, issues and profits and the
application thereof as aforesaid, shall not cure or waive any default or notice of default hereunder or invalidate any act done pursuant
to such notice.

         (6) That upon default by Trustor in payment of any indebtedness secured hereby or in performance of any agreement
hereunder, Beneficiary may declare all sums secured hereby immediately due and payable by delivery to Trustee of written declaration
of default and demand for sale and of written notice of default and of election to cause to be sold said property, which notice Trustee
shall cause to be filed for record. Beneficiary also shall deposit with Trustee this Deed, said note and all documents evidencing
expenditures secured hereby.

          After the lapse of such time as may then be required by law following the recordation of said notice of default, and notice of
sale having been given as then required by law, Trustee, without demand on Trustor, shall sell said property at the time and place fixed
by it in said notice of sale, either as a whole or in separate parcels, and in such order as it may determine, at public auction to the
highest bidder for cash in lawful money of the United States, payable at time of sale. Trustee may postpone sale of all or any portion
of said property by public announcement at such time and place of sale, and from time to time thereafter may postpone such sale by
public announcement at the time fixed by the preceding postponement. Trustee shall deliver to such purchaser its deed conveying the
property so sold, but without any covenant or warranty, express or implied. The recitals in such deed of any matters or facts shall be
conclusive proof of the truthfulness thereof. Any person, including Trustor, Trustee, or Beneficiary as hereinafter defined, may
purchase at such sale.

          After deducting all costs, fees and expenses of Trustee and of this Trust, including cost of evidence of title in connection with
sale, Trustee shall apply the proceeds of sale to payment of: all sums expended under the terms hereof, not then repaid, with accrued
interest at the amount allowed by law in effect at the date hereof; all other sums then secured hereby; and the remainder, if any, to the
person or persons legally entitled thereto.

          (7) Beneficiary, or any successor in ownership of any indebtedness secured hereby, may from time to time, by instrument in
writing, substitute a successor or successors to any Trustee named herein or acting hereunder, which instrument, executed by the
Beneficiary and duly acknowledged and recorded in the office of the recorder of the county or counties where said property is situated,
shall be conclusive proof of proper substitution of such successor Trustee or Trustees, who shall, without conveyance from the Trustee
predecessor, succeed to all its title, estate, rights, powers and duties. Said instrument must contain the name of the original Trustor,
Trustee and Beneficiary hereunder, the book and page where this Deed is recorded, and the name and address of the new Trustee.

         (8) That this Deed applies to, inures to the benefit of, and binds all parties hereto, their heirs, legatees, devisees,
administrators, executors, successors, and assigns. The term Beneficiary shall mean the owner and holder, including pledgees, of the
note secured hereby, whether or not named as Beneficiary herein. In this Deed, whenever the context so requires, the masculine
gender includes the feminine and/or the neuter, and the singular number includes the plural.




CR-5 (OS/18)                                    SHORT FORM DEED OFTRUST -APPENDIX                                                Page 4 of 4
Case 2:20-mj-01383-DUTY Document 23 Filed 07/13/20 Page 6 of 6 Page ID #:68




                                   ACKNOWLEDGMENT

  A notary public or other officer completing this
  certificate verifies only the identity of the individual
  who signed the document to which this certificate is
  attached, and not the truthfulness, accuracy, or
  validi of that document.
State of California
County of           ~5                    L.~


On~~ u r'J       ~ ~'/J~~/~`~ before me,~~SC,~t-f M i i'1 ~           ~~ F                            ~~      ~j ~~~ C
                                          (inse name and title of the officer)

personally appeared        ~ - ~ C— C ~ (         V :.~'J 1           1'~ 1 1'1        Fl )
who proved to me on the basis of satisf       ry evidence to bet      erson(s) who names) is/are
subscribed to the within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signatures) on the instrument the
person(s), or the entity upon behalf of which the persons) acted, executed the instrument.

 certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct.

                                                                                   JOSEPH MINA
WITNESS my hand and official seal.                              '   ~         Notary Public -California   =
                                                                'rt'~,, -       Los Angeles County
                                                                +k ~           Cammis5ion R 2206645
                                                                            My Comm.Expires Aug 19, ).021


Signature        ~/ e                     ~~           (Seal)
